EXHIBIT Labor Contract According to Labor Law of the People’s Republic of China as well as national and provincial regulations on labor management, Yixin Copper Co., Ltd (hereinafter referred to as Party A) wants (hereinafter referred to as Party B) to be an employee of said company, and on the principle of equality and freewill, the two parties have made and entered into this Contract with specified rights and obligations of each party. I.Contract Term This Contract shall be valid for one year, from the day of of today ofof. When term of this Contract expires, the two Parties may negotiate on issues of contract renewal, leave or resignation etc. II. Tasks According to physical conditions of Party B and practical situations of the company, Party B will serve as a handyman to take care of copper selection, screening of copper ash, stacking and sorting in workshops, helping in the kitchen and cleaning works etc. III. Work Hours Party B works, in principle, eight hours a day; in the workshop, works will be assigned to a day shift and a night shift; in the kitchen, there will be a morning shift, a lunch shift and a night shift; works may be assigned casuallyaccording to practical needs of phased works. If the work hours are to be extended, a proper consideration shall be awarded by the company. IV. Rest and Holidays Party A should promise Party B two days of rest each weekand overtime compensationshould be paid for overtime works. During the contract period, Party B should have statutory holidays and public holidays etc.,as stipulated by the centralgovernment and as applied to other permanent employees. V. Labor Remuneration A. Upon executing the Labor Contract, Party B becomes an employee of Party A, and Party A will assign relevant works to Party B. There will be probationary period of 2 months. When recognized as qualified after theprobationary period, Party B will be paid at least CNY 520 and no more than CNY 3,588 each month. Party B is supposed to work as a handyman for 22 days in lesser months and 23 days (February excluded) in odd months; the remuneration shall be CNY 520 per month, to be awarded according to practical attendance. VI. Insurance and Welfare According to the Labor Law of the People’s Republic of China, as well as relevant national laws and regulations, and with reference to practical situations of the company, Party A will take care of:endowment insurance for Party B (excluding thosepreviously covered) in an amount of 28% of the wage, 20% of which will be paid by the company and the rest 8% shall be paid by individuals; the unemployment insurance in an amount of 3% of the wage, 2% of which will be paid by the company and the rest 1% shall be paid by individuals; themedical insurance in an amount of 8%of annual remuneration, 6% of which will be paid by the company and the rest 2% shall be paid by individuals; the employment injury insurance, all of which shall be assumed by the company. Any amount to be paid by individuals shall be deducted from employee wages by the finance department of the company. VII. Labor Protection Party A should practically ensure Party B’s security and health during works by following relevant national labor protection regulations. Where Party A or his management staffdisregards Party B’ safety and health, Party B may criticize Party A andreveal the case to higher authorities. VIII.
